Citation Nr: 1639153	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to peripheral neuropathy of the right foot, claimed as a diabetic foot condition.

4.  Entitlement to peripheral neuropathy of the left foot, claimed as a diabetic foot condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2012 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his peripheral neuropathy of the right foot is secondary to his service-connected Type II diabetes mellitus.

2.  Affording the Veteran the benefit of the doubt, his peripheral neuropathy of the left foot is secondary to his service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the right foot have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.   The criteria for entitlement to service connection for peripheral neuropathy of the left foot have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In May 2012, the Veteran was afforded a VA examination for his peripheral neuropathy.  The VA examiner concluded that the Veteran had never been diagnosed with diabetic peripheral neuropathy.  The VA examiner noted the Veteran reported sustaining a fall in 1993 from 35 feet while working.  He had bilateral thigh pain, tingling, and numbness.  He also had pain in his feet for the past 10 to 12 years with burning sensation.  The examiner stated that although the Veteran was diagnosed in May 2011 with diabetic peripheral neuropathy, further questioning reveals that the Veteran's symptoms predate his diagnosis of Type II diabetes mellitus.

An October 2014 VA treatment record noted the Veteran's problems with decreased sensation on the bottom of both of his feet.  He was assessed with diabetes mellitus with neuropathy.  A complete foot exam was conducted.  Both a visual exam and pedal pulses exam revealed normal results.  However, a sensation exam revealed abnormal/decreased sensation to monofilament testing.

An April 2016 private treatment record states that the Veteran has been diagnosed with diabetic neuropathy for about three years.  The Veteran also has a history of Type II diabetes mellitus with blood sugar levels that were under good control.  He was assessed with diabetic mononeuropathy associated with Type II diabetes mellitus.

In July 2016, the Veteran was afforded a VA diabetic sensory-motor peripheral neuropathy examination.  He was diagnosed with diabetic peripheral neuropathy of his feet.  The examination report also notes the Veteran's diagnosis of diabetes mellitus.  The VA examiner opined that the Veteran's peripheral neuropathy was at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected diabetes mellitus.  In support of this conclusion, the examiner stated that peripheral neuropathy was a well-known complication of longstanding/poorly controlled Type II diabetes mellitus and in the absence of other possible etiologies.  Additionally, the Veteran had a statement from his family physician rendering his opinion that the Veteran's Type II diabetes mellitus was due to his diabetes.

After a careful review of the record and resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy of the feet developed as a result of his service-connected Type II diabetes mellitus.  The Board finds particularly probative the April 2016 treatment record from the Veteran's private doctor noting that the Veteran had been diagnosed with diabetic neuropathy for about three years, which would have been many years after the fall he reported in his May 2012 VA examination and subsequent complaints of foot pain and burning sensation.

Therefore, resolving all doubt in favor of the Veteran, service connection for peripheral neuropathy of both feet as secondary to Type II diabetes mellitus is granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to peripheral neuropathy of the right foot is granted.

Entitlement to peripheral neuropathy of the left foot is granted.


REMAND

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of acoustic trauma during active duty service.  He underwent a VA examination in November 2010, at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that it was less than likely that the Veteran's hearing loss was caused by or a result of his military service.  In support of his opinion, the VA examiner stated that since the Veteran had normal hearing in both ears at discharge, his current hearing loss was not due to military service.  Once the Veteran was away from the excessive noise he experienced in military service, the examiner reasoned that his hearing loss would not have started after the fact.

The November 2010 VA examiner's opinion is inadequate because he did not address the Veteran's contentions that he experienced a threshold shift in hearing between entrance and separation, and instead appears to rely on the fact that the Veteran's hearing was normal at separation and has not significantly worsened since discharge from service.  Indeed, the audiometry readings taken at his July 1967 pre-induction examination and his October 1969 separation examination reflect some worsening in the Veteran's hearing.  As such, remand is needed for an addendum opinion on the etiology of the Veteran's hearing loss which takes into account the Veteran's lay statements, as well as the shifts the Veteran experienced in his hearing during active duty service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As November 2010 VA examination, the Veteran reported experiencing a constant roaring in the left ear which first started "20 some years ago."  He hears an intermittent white noise in the right ear.  The VA examiner concluded the Veteran's tinnitus was not caused by or a result of his military service.  However, the VA examiner also concluded that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  Thus, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, appellate adjudication of the issue of entitlement to service connection tinnitus is deferred pending completion of the action requested below.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Return the Veteran's claims file to the examiner who conducted the November 2010 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion on the etiology of the Veteran's hearing loss.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled. 

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed hearing loss is etiologically related to any incident of his active military service, to include the Veteran's reports of in-service noise exposure due to artillery fire while serving in Vietnam.

The examiner should address the Veteran's reports of in-service noise exposure and audiometric reports from the Veteran's entrance and separation examination reports which indicate a shift in hearing.  

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's hearing loss and tinnitus claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


